PER CURIAM:
This claim was submitted to the Court upon the pleadings from which it appears: that West Virginia and Ohio are parties to a compact concerning probationers and parolees entered into by West Virginia pursuant to West Virginia Code §28-6-1, and by Ohio pursuant to Ohio Revised Code §5149.17; that a person who had been paroled from an Ohio penitentiary was arrested, pursuant to that compact, by the Sheriff of Upshur County, West Virginia, on August 30, 1977, and was held in the Upshur County Jail from that date until October 4, 1977; and that the Sheriff of Upshur County incurred expenses in the amount of $285.25, incident to maintenance of the prisoner during that period, which amount he seeks to recover.
West Virginia Code §62-12-19 provides, in part, that the costs of confining a paroled prisoner shall be paid out of the funds appropriated for the penitentiary from which he was paroled. Since the prisoner in question was not paroled from a West Virginia penitentiary, that statute implicitly requires a denial of this claim.
Of course, the claim is meritorious and it might be prosecuted successfully in the Ohio Court of Claims.
Claim disallowed.